Citation Nr: 1735053	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy.

2.  Entitlement to an effective date earlier than November 20, 2006 for the award of service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing at the RO in September 2011 before a Veterans Law Judge (VLJ) who has since retired from the Board.  In a July 2013 letter, the Veteran was offered another hearing before a different VLJ who would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. 
§ 20.707 (2016).  In July 2013, the Veteran responded that she wanted a new hearing with a different VLJ.  In February 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned VLJ.  Transcripts of both hearings are associated with the record.

The record reflects that the Veteran submitted a timely notice of disagreement (NOD) with respect to an April 2014 RO rating decision.  By that rating action, the RO denied service connection for irritable bowel syndrome (IBS), headaches and posttraumatic stress disorder (PTSD).  Although the RO has not yet issued a statement of the case (SOC) for any of these issues, the Board notes that they are acknowledged in the Board's electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS reflects that the NOD has been documented and that additional action is pending at the RO, Manlincon is not applicable with respect to these issues.  Thus, the Board will not further address these matters at this time.

In February 2015, the Board remanded the increased rating issue on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  Notably, to obtain outstanding VA treatment reports and to schedule the Veteran for a VA gynecological examination.  Thereafter, VA treatments reports, dated from November 2007 to June 2015, were obtained from the VA Medical Centers in Bay Pines, Miami and Tampa, Florida.  In January 2016, VA examined the Veteran to determine the current (then) severity of the service-connected for postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy.  A copy of the January 2016 report has been associated with the record.  Thus, the requested development has been accomplished and the increased rating claim has returned to the Board for further appellate action.

Also developed for appellate consideration in February 2015 was the issue of entitlement to service connection for a stomach disorder, to include as secondary to a service-connected disability.  By a February 2016 rating action, the RO granted service connection for gastroesophageal reflux disease (GERD), and an initial 10 percent disability rating was assigned, effective November 20, 2006.  In April 2016, the Veteran disagreed with the initial rating of 10 percent and the effective date of the award of service connection for the service-connected GERD. 

Although the RO has not yet issued an SOC for either the initial rating or earlier effective date issues, the Board notes that the initial rating issue for the service-connected GERD is acknowledged in VACOLS.  Accordingly, as the receipt of the NOD for the issue of entitlement to an initial rating in excess of 10 percent for GERD has been acknowledged by the RO, this situation is distinguishable from Manlincon where a NOD had not been recognized.  Conversely, as VACOLS does not reflect that the NOD has been documented with respect to the issue of entitlement to an effective date earlier than November 20, 2006 for the award of service connection for GERD, a remand for an SOC is warranted on this issue.  Thus, the Board will address the issue of entitlement to an effective date earlier than November 20, 2006 for the award of service connection for GERD in the remand following the decision below. 

Finally, the Board notes that after issuance of a February 2016 Supplemental SOC, wherein the RO addressed the increased rating issue on appeal, VA received Social Security Administration (SSA) records, VA treatment records, dated from January 2011 to January 2017, and VA psychiatric examination report, without a waiver of initial of RO consideration from the Veteran.  As these reports are either duplicative of those already of record or reflect treatment for unrelated disabilities, they are not pertinent to the increased rating adjudicated herein.  Thus, a remand to have the RO initially consider this evidence is not required.  38 C.F.R. § 20.1304 (2016). 

The issue of entitlement to a urinary disorder as secondary to the service-connected postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy has been raised by the record in a November 2007 VA gynecological examination report but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to an effective date earlier than November 20, 2006 for the award of service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy is not manifested by gynecological symptoms that require continuous treatment.  Both ovaries are present and normal. 


CONCLUSION OF LAW

The criteria for an increased rating disability in excess of 10 percent for postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.1, 4.7, 4.10, 4.116, Diagnostic Codes 7615, 7619 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a July 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Regarding the increased rating claim, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records.  The Veteran's VA medical and SSA records are of record.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has at no time referenced additional outstanding records that she wanted VA to obtain or that she felt were relevant to the increased rating claim adjudicated herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in November 2007, April 2012, June 2014, and January 2016, the results of which have been included in the record for review.  The Board finds that the examinations involved review of the record, thorough examination of the Veteran, and the necessary information to rate the disability under the relevant diagnostic code.  As such, taken together, the Board finds these examinations are adequate. 

Additionally, the Board finds there has been substantial compliance with its prior remand directives as to the increased rating issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that VA complied with the mandates of its remand as VA treatment records from the VA Medical Centers in Miami, Florida and Broward County Outpatient Clinic were obtained and that she was afforded a new VA examination.  

The Veteran also provided relevant testimony during the hearing before the Veterans Law Judge in February 2015.  A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim adjudicated herein, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding her increased rating claim adjudicated herein.  Additionally, the claim was remanded for an examination to clarify inconsistencies and to rectify an evidentiary gap.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claim adjudicated herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted arguments and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her increased rating claim such that the essential fairness of the adjudication is not affected.

II. Merits Analysis

The Veteran seeks an increased rating in excess of 10 percent for her postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

The Board must also assess the competence and credibility of lay statements and testimony.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles sound in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who as knowledge of the facts or circumstances and conveys matters that can be observed by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1984).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Throughout the rating period on appeal, the Veteran's service-connected postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy has been assigned a 10 percent rating under Diagnostic Code 7619.  Under Diagnostic Code 7619, if the ovaries are removed, an initial rating of 100 percent is assigned for 3 months after removal.  Thereafter, a noncompensable evaluation is warranted for removal of one with or without partial removal of the other.  An evaluation of 30 percent disabling is warranted for the complete removal of both ovaries.  

In this case, the Board finds that Diagnostic Code 7619 is not for application because a January 2016 VA examiner reported that a transvaginal ultrasound revealed that the Veteran had both of her ovaries and that they were normal.  In addition, Diagnostic Code 7619 does not allow for a disability rating of 10 percent.  Thus, it appears that although the RO adjudicated the Veteran's disability under Diagnostic Code 7619 in the appealed rating action and SOC and Supplemental SOCs issued throughout the appeal, it assigned a 10 percent rating under Diagnostic Code 7615, the Diagnostic Code used to evaluated disease, injury or adhesions of the ovary.  Thus, as the issue involves a condition of the Veteran's ovaries, it most closely invokes the rating criteria of 38 C.F.R. § 4.116, Diagnostic Code 7615.

Diagnostic Code 7615 assigns a noncompensable evaluation for symptoms that do not require continuous treatment.  A 10 percent evaluation is assigned for symptoms that require continuous treatment, and a maximum 30 percent evaluation is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7615. 

The Board finds that the preponderance of the evidence of record is against an increased rating for the Veteran's postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy under Diagnostic Code 7615.  As stated above, an increased 30 percent rating under this code requires evidence of symptoms that are not controlled by continuous treatment.  In this case, although VA examination and treatment reports, dated in November 2007 and April 2008, respectively, reflect that the Veteran had possible vaginitis by history and examination (November 2007 VA examination report) and had received medication for the treatment of vaginitis in April 2008, VA gynecological examination reports, dated in April 2012, June 2014 and January 2016 reflect that the Veteran was not diagnosed with any other conditions of the vulva, cervix or vagina, uterus or fallopian tubes.  These reports demonstrate that the Veteran did not require treatment or medications for any symptoms related to any reproductive tract conditions.  Although the Veteran was noted to have undergone a subtotal abdominal hysterectomy, service connection has been established for this disability and, thus, any symptoms attributed thereto, such as intermittent pain and pelvic pain found upon examination, cannot be used in evaluation of the service-connected disability on appeal as to avoid pyramiding.  See 38 C.F.R. § 4.14 (2016).  Likewise, the Veteran has been awarded service connection for two scars - one related to the salpingo-oophorectomy and one related to the hysterectomy.  See 38 C.F.R. § 4.14.  The Veteran has not reported other symptoms from the disability on appeal, as opposed to symptoms regarding the hysterectomy and the scars.

Thus, in the absence of any evidence of gynecological symptoms that are not controlled by continuous treatment, the Board finds that the preponderance of the evidence of record is against an increased 30 percent rating for the service-connected postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy under Diagnostic Code 7615.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  

The Board concludes that as the above-cited VA treatment and examination reports do not disclose any clinical findings of malignant neoplasms of the gynecological system or endometriosis, increased ratings are not warranted under Diagnostic Codes 7627 and 7629, the codes used to evaluated these disabilities, respectively. 

The Veteran's lay statements have been considered in reaching these determinations.  The Veteran is competent to report her gynecological symptoms, including, but not limited to, pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds these statements to be credible and consistent with the evaluation assigned.  To the extent she argues her symptoms are more severe, her statements must be weighed against the other competent evidence of record.  Here, the specific examination findings of trained healthcare professionals are of greater probative weight than the Veteran's general lay assertions.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonable raised by the record, aside from the issue addressed in the remand below.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.)  

Finally, the Board finds that a claim for a total rating based on unemployability due to service-connected disability (TDIU) has not been expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Veteran has not argued, and the record does not otherwise reflect, that her gynecological disability adjudicated herein has rendered her totally unemployable.  On the contrary, in her September 2016 claim for TDIU, the Veteran has maintained that her service-connected major depressive disorder has rendered her unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107 (b); see also, e.g., See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent for postoperative laparotomy of the ovarian cyst left salpingo-oophorectomy is denied.


REMAND

Regarding the earlier effective date claim, remand is required for issuance of a SOC.  The Veteran submitted a NOD to the February 2016 rating action, wherein the RO assigned an effective date of November 20, 2006 to the award of service connection for GERD (originally claimed as a stomach disorder).  To date, a SOC has not been issued addressing that issue.  Therefore, on remand, a SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to that issue.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).


Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the issue of entitlement to an effective date earlier than November 20, 2006 for the award of service connection for GERD.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless she perfects her appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


